The Attorney              General of Texas
                                                          May 9,   1904
JIM MAl-lOX
Attorney General



Supreme churl Building           Honorable Mike Driscoll                          Opinion No.    JM-157
P. 0. BOX 12548
Austin, TX. 78711.254S
                                 Harris County Attorney
51214752501                      1001 Preston, Suite 634                          Re:   Whether a commissioners
Telex 91ws74.1387                Houston. Texas    77002                          court may expend county funds
Telecopier  512/475-02SS                                                          to encourage voter registration

714 Jackson, Suite 7W
                                 Dear Xr. Driscoll:
Dallas. TX. 752024506
2141742-8944                           You ask whether the Harris County Commissioners Court may expend
                                 county funds to promote and encourage voter registration             and whether
                                 the county and the registrar          of voters   may contract for that purpose
4824 Alberta   Ave.. Suite 180
                                 with     a    non-profit     organization       which   specializes   in   voter
El Paso. TX. 79305.2793
91515333484                      registration.       We conclude      that county funds may be expended to
                                 promote and encourage voter registration             and that the commissioners
                                 c9urt. with the cooperation         of the registrar    of voters,  may contract
 701 Texas.    Suite 700         vith a non-profit      organization     to perform the services that the county
  ouslo”. TX. 77002~3111
                                 and the registrar      are authorized to provide.
7131223-5886

                                       A county commissioners court has only the powers conferred either
805 Broadway. Suile 312          expressly    or by reasonable    implication  by the constitution    and
Lubbock, TX. 79401.3479          statutes   of this state.    See Tex. Const. art.   V. 118; Canales v.
SOW747~523.3
                                 Laughlin, 214 S.W.2d 451, 4r(Tex.      1948).

4309 N. Tenth. Suite B                  The Election       Code establishes      the county tax assessor-collector
McAllen. TX. 78501.1885          as the registrar        of voters in a county unless the commissioners court
5121682-4547                     designates a different         person to serve in that capacity.             Elec. Code
                                 arts.    5.09a.      aubd. 1; 5.09b.       subd.    1; 5.24a.     aubda. 1, 3.       The
200 Main Plaza, Suite 400        registrar     ia responsible     for, among other things, the registration            of
San Antonio. TX. 782052797       voters and duties incident to voter registration                that are placed upon
5121225-4191                     him by law. Elec. Code art. 5.09a. subd. 2.                 It is the intent of the
                                 legislature       that the registrar,        in order to prmote         and encourage
                                 voter    registration,       shall   enlist      the support     and cooperation       of
An Equal Oppoftunityl
Affirmative Action Employer
                                 interested      citizens    and organizations.        Elec. Code art. 5.20e. subd.
                                 4.     Article     5.19b provides     specified     reimbursement to the counties
                                 from the state’s        general revenue fund for expenses of the registrar’s
                                 office     in the registration         of voters,      and article    5.098,    subd. 3
                                 provides       that    the expenses      of the registrar         in excess      of  the
                                 ~reimbursement received        from the atate shall be borne by the county.
                                 See Attorney        General Opinion JM-61 (1983).          Accordingly,    we conclude
                                 that the Election         Code authorizes      the commissioners court to expend




                                                                   p. 693
Eonorable   Mike Driscoll     - Page 3    (JM-157)




of the enumerated programs or methods            of   operation   proposed   by the
voter registration organization here.

      Articles    5.09a and 5.208 of the Election         Code expressly provide
that the registrar      of voters is responsible        for voter registration,
including      deputy   registrars.      registration     places.     support   and
cooperation    of Interested    citizens   and organizations,     and other duties
incident   to voter registration.        The commissioners court

            is the general business and contracting    agency of
            the county, and it alone has authority       to make
            contracts    binding on the county, unless otherwise
            specifically    provided by statute.

Anderson v. Wood, supra.      Accordingly,   it is our opinion that the
cornmissioners court, with the consent and cooperation      of the registrar
of voters,   may contract with a non-profit    organization   to perform the
voter registration   aervlces that are within the power and authority of
the county and the registrar.       -See Attorney General Opinion H-1123
(1978).

                                   SUMMARY

               County funds may be expended to promote and
            encourage     voter  registratiim.  A conrmissioners
            court and registrar      of voters, acting   together,
            may contract     with a non-profit  organization    for
            the purpose of promoting and encouraging          voter
            registration.




                                                JIM     MATTOX
                                                Attorney General of Texas

TOMGREEN
First Assistant    Attorney    General

DAVID R. RICRARDS
Executive Assistant Attorney       General

Prepared by Nancy Sutton
Assistant Attorney General




                                             p. 695